Citation Nr: 0125230	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  94-23 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
adenitis with one enlarged gland.

2. Entitlement to an increased (compensable) rating for 
residuals of wounds, small scars of the dorsum of both 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to April 
1955.

These matters have returned to the Board of Veterans' Appeals 
(Board) following remand in July 1996.  The requested 
development has been completed to the extent possible and the 
case has been returned for completion of appellate review.  

This appeal originates from a decision dated in January 1993 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, in which the noncompensable ratings 
for the disabilities at issue were confirmed and continued.  
The veteran submitted a notice of disagreement in March 1993 
and a statement of the case was issued in October 1993.  The 
veteran perfected his appeal to the Board later in October 
1993.  

In July 1996, the Board remanded this case to the RO for 
additional development to include efforts to obtain private 
treatment reports as well as to afford the veteran an updated 
a VA examination.  The VA examination was conducted in 
November 1996, VA outpatient treatment reports covering the 
period from 1991 to 1996 and private treatment reports 
covering the period from 1995 to 2000 were associated with 
the record.  In May 2001 a supplemental statement of the case 
was issued.  




FINDINGS OF FACT

1. There is no medical evidence of record to establish that 
the veteran's service-connected scars over the dorsum of 
both hands are symptomatic or productive of any functional 
impairment.

2. There is no medical evidence of record to establish that 
the veteran's service-connected adenitis is productive of 
any residual disability.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for scars, 
dorsum of both hands as residuals of wounds are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7805 (2001).

2. The criteria for a compensable evaluation for adenitis are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.117, Diagnostic Codes 7799-7700 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  Pertinent 
regulations which implement the Act (but, with the possible  
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
provided, those regulations also are effective November 9, 
2001

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claims without first remanding 
them to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the October 1993 statement of the case and 
the supplemental statement of the case issued in May 2001, 
the veteran and his representative have been advised of the 
laws and regulations governing the claims, and thus, have 
been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claims.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
primarily by requesting medical records from the treatment 
providers indicated by the veteran.  In fact, it appears that 
all evidence identified by the veteran as relative to these 
claims has been obtained and associated with the claims file.  
Also, the veteran was afforded the opportunity to offer 
testimony before the undersigned Member of the Board in April 
1994; during his Board hearing, he identified various sources 
of treatment for the disabilities at issue and those records 
have been obtained.  Furthermore, he was afforded a VA 
examination in November 1996.  In view of the foregoing, the 
Board concludes that adjudication of this appeal, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, these 
claims are ready to be considered on their merits.  


I.  Background

Review of the record reveals that in August 1956, the RO 
granted service connection for adenitis, with one enlarged 
gland in the right side of the neck and for residuals of 
wounds, both hands with small scars and a skin graft scar, 
left little finger.  These disabilities were assigned 
noncompensable evaluations effective from May 16, 1956.  The 
rating board noted that the veteran sustained multiple minor 
wounds to both hands as the consequence of an explosion.  It 
was further noted that on service separation examination, the 
veteran was found to have enlarged lymph nodes in his neck.  
On VA examination in June 1956, there were small well-healed 
scars of the right hand and a skin graft scar of the left 
little finger with no identified functional impairment.  He 
was further found to exhibit one enlarged gland on the right 
side of his neck, again with no indication of any functional 
impairment or disability attributable to this finding.

On VA examination in November 1969, the veteran's skin graft 
over the palmar surface of the left little finger was found 
to be mildly symptomatic.  In January 1970, the RO separated 
the veteran's scar disabilities and assigned a 10 percent 
rating for the residuals of wound, left little finger with 
skin graft, mildly symptomatic, effective from October 14, 
1969.  The additional small scars over the dorsum of the 
hands as well as the adenitis were noted to be asymptomatic.  
Accordingly, the noncompensable evaluations for the small 
scars, dorsum of both hands, residuals of wound and adenitis 
with one enlarged gland in the right side of the neck were 
confirmed and continued and have been carried forward to the 
present appeal.

In October 1990, the veteran was seen by a private healthcare 
provider for complaints of periodic swelling in his right 
hand.  On physical examination, tenderness was noted around 
the right thumb.  However, there were no findings with 
respect to the service-connected scars over the dorsum of the 
right hand.

During his hearing before the undersigned Member of the Board 
in April 1994, the veteran testified that he experienced some 
difficulty with gripstrength in his right hand and occasional 
swelling.  He further indicated that it was his belief that 
the right hand sustained the greatest amount of fragmentation 
from the explosion during service.

Pursuant to the Board's July 1996 remand, a VA examination 
was conducted in November 1996.  The veteran reported that he 
sustained multiple superficial wounds due to an explosion 
during service and that the most troublesome injury was to 
the fifth digit of the left hand on its palmar aspect, which 
required a split thickness skin graft.  It was further noted 
that the veteran had acute lymphadenitis in the right 
inguinal region, which was treated with antibiotics and 
improved with no recurrences.  On physical examination there 
was no axillary, cervical or inguinal adenopathy.  There was 
no splenomegaly and no lymphedema.  The examiner noted that 
there was no adenitis.  Examination of the hands revealed a 
3.5 cm. x 2.5 cm. pigmented skin graft scar on the palmar 
aspect of the left fifth finger.  The scar was well-healed 
and not tender to touch.  There was some difficulty in 
abducting the fifth digit of the left hand and some 
limitation in the range of flexion at the metacarpal and 
interphalangeal joints.  Left-hand grip strength was found to 
be weaker than right hand grip, although the veteran was 
reported to be right-handed.  There was no atrophy of the 
intrinsic muscles of the hands or the thenar or hypothenar 
musculature and there were no circulatory disturbances.  
While the examiner indicated that the skin graft scar on the 
palmar aspect of the fifth digit of the left hand may 
contribute to some limitation of range of flexion and 
adduction, there was no indication that the scars over the 
dorsum of the hands were tender or painful or otherwise 
productive of any functional impairment.  The diagnoses 
included skin graft scar on the palmar aspect of the fifth 
digit of the left hand with some subjective complaints and 
objective findings as described.

In October 1997, the veteran was seen for complaints of pain 
at the base of his right thumb.  On physical examination 
there was substantial deformity and flexion with volar 
subluxation of the right thumb metatcarpalphalangeal joint.  
X-ray examination revealed degenerative changes at all thumb 
joints.  The diagnostic impression was post-traumatic 
osteoarthritis of the thumb joints.  There was no medical 
opinion to relate the findings of bony pathology to the 
veteran's service-connected scars over the dorsum of the 
right hand.


II.  Analysis

A.  Adenitis

The veteran's adenitis with one enlarged gland on the right 
side of the neck was originally rated pursuant to Diagnostic 
Code 7713.  See 38 C.F.R. § 4.117.  However, in 1995, VA's 
Schedule for Rating Disabilities was amended and Code 7713 
was deleted.  The only Code that references adenitis is Code 
7710 that only addresses tuberculous adenitis.  Accordingly, 
pursuant to 38 C.F.R. § 4.20, which provides for the 
evaluation of unlisted disabilities under a closely related 
disease or injury, the veteran's adenitis was rated under 
Code 7700.  To establish a compensable evaluation under this 
Code, there must be symptoms that equate to abnormal 
hemoglobin findings with weakness, fatigability or headaches.  

After careful review of the entire record, the Board finds 
that entitlement to a compensable evaluation for adenitis 
with one enlarged gland on the right side of the neck is not 
warranted.  Although the veteran's history of a slightly 
enlarged lymph gland in the posterior cervical chain is 
noted, there is no medical evidence to establish that this 
disorder has been productive of any disability since service 
discharge.  In fact, on VA examination in November 1996, the 
examiner found no adenitis and commented that the veteran's 
adenitis "...  was probably a transient condition that 
responded to antibiotics."  There is no additional evidence 
to suggest the presence of any impairment attributable to the 
service-connected adenitis with one enlarged gland on the 
right side of the neck.  As such there have been no findings 
to equate the adenitis to impairment in hemoglobin to include 
findings of weakness, easy fatigability or headaches.

Under these circumstances, the Board must conclude that a 
compensable schedular evaluation for the disability under 
consideration is not warranted.  Moreover, the Board finds, 
as did the RO, that the evidence of record does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  The record 
contains no objective evidence indicating that the veteran's 
adenitis has markedly interfered with his earning capacity or 
employment status, or has necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the competent evidence of record demonstrates that the 
veteran's adenitis with one enlarged gland on the right side 
of the neck is not productive of any identifiable residual 
disability, the Board can only conclude that the 
preponderance of the evidence is against assignment of a 
compensable evaluation.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 

B.  Scars, Dorsum of the Hands

The veteran's service-connected scars over the dorsum of his 
hands are rated pursuant to Diagnostic Code 7804, which 
provides that superficial scars which are tender and painful 
on objective demonstration warrant a 10 percent disability 
evaluation.  Scars may also be rated pursuant to Code 7805 
which provides for evaluations based upon limitation of 
function of the part affected, or alternatively, under Code 
7803 which provides that superficial scars that are poorly 
nourished with repeated ulceration warrant a 10 percent 
rating.  See 38 C.F.R. § 4.118.

The evidence of record in this case fails to demonstrate the 
presence of any disability or functional impairment 
attributable to the service-connected scars over the dorsum 
of both hands.  While impairment of the left fifth finger was 
noted on VA examination in November 1996, which included some 
limitation of motion, since January 1970, that disability has 
been rated as separate and distinct from the current scars 
under consideration; hence, impairment of the left fifth 
finger is not a factor in evaluation of the current claim.  
In this case, there simply is no medical evidence whatsoever, 
to include the November 1996 examination report, to even 
suggest that the scars over the dorsum of both hands warrant 
a compensable evaluation under the rating schedule.

Moreover, as noted above, the Board finds, as did the RO, 
that the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards.  
See 38 C.F.R. § 3.321(b)(1) (2001).  The record contains no 
objective evidence indicating that the veteran's scars over 
the dorsum of both hands have markedly interfered with his 
earning capacity or employment status, or have necessitated 
frequent periods of hospitalization.  In the absence of 
evidence of such factors, the Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 339; Shipwash, 8 Vet. App. at 227.

As the competent evidence of record demonstrates no 
impairment attributable to the scars over the dorsum of both 
hands, the Board can only conclude that the preponderance of 
the evidence is against assignment of a compensable 
evaluation.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b)); Gilbert, 
1 Vet. App. at 55-57. 



ORDER

An increased (compensable) disability evaluation for 
adenitis, with one enlarged gland on the right side of the 
neck, is denied.

An increased (compensable) disability evaluation for scars, 
dorsum of both hands as residuals of wounds, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

